Exhibit 10.2

 

EIGHTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
called this “Amendment”) is dated as of May 3, 2016, but effective as of the
Amendment Effective Date (as defined below), by and among Synergy Resources
Corporation (the “Borrower”), each Lender (defined below) signatory hereto and
SunTrust Bank, as Administrative Agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative Agent”) and as an
Issuing Bank.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Administrative Agent and the lenders from time to time
party thereto (the “Lenders”) are parties to that certain Amended and Restated
Credit Agreement dated as of November 28, 2012, as amended by the following: 
that certain First Amendment to Credit Agreement dated as of February 12, 2013,
Second Amendment to Credit Agreement dated as of June 28, 2013, Third Amendment
to Credit Agreement dated as of December 20, 2013, Fourth Amendment to Credit
Agreement dated as of June 3, 2014, Fifth Amendment to Amended and Restated
Credit Agreement dated as of December 15, 2014, Sixth Amendment to Amended and
Restated Credit Agreement dated as of June 2, 2015 and Seventh Amendment to
Amended and Restated Credit Agreement dated as of January 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), whereby upon the terms and conditions therein stated the Lenders
have agreed to make certain loans to the Borrower;

 

WHEREAS, the Borrower has requested that Administrative Agent and the Lenders,
as applicable, amend the Credit Agreement as set forth below; and

 

WHEREAS, subject to the terms and conditions hereof, Administrative Agent and
the Lenders, as applicable, are willing to agree to the amendments to the Credit
Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.        Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement.  The interpretive provisions set forth
in Sections 1.02, 1.03 and 1.04 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2.        Amendments to Credit Agreement.  Effective on the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

(a)           Section 1.01 (Certain Defined Terms) is amended by adding the
following new definitions in proper alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member

 

--------------------------------------------------------------------------------


 

Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eighth Amendment” means that certain Eighth Amendment to Amended and Restated
Credit Agreement dated as of May 3, 2016, among the Borrower, Administrative
Agent and the Lenders party thereto.

 

“Eighth Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Eighth Amendment.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Senior Notes” means unsecured notes issued by the Borrower on or after the
Eighth Amendment Effective Date; provided that, the agreements and instruments
governing such Debt shall not contain (a) any affirmative or negative covenant
(including financial covenants) that is materially more restrictive than those
set forth in this Agreement; provided that the inclusion of any covenant that is
customary with respect to such type of Debt and that is not found in this
Agreement shall not be deemed to be more restrictive for purposes of this clause
(a), (b) any restriction on the ability of the Borrower or any of the Guarantors
to amend, modify, restate or otherwise supplement this Agreement or the other
Loan Documents, (c) any restrictions on the ability of any Subsidiary of the
Borrower to guarantee the Indebtedness (as such Indebtedness may be amended,
modified, supplemented or restated from time to time), (d) any restrictions on
the ability of the Borrower or any Subsidiary of the Borrower to pledge Property
as collateral security for the Indebtedness (as such Indebtedness may be
amended, modified, supplemented or restated from time to time), (e) a scheduled
maturity date that is earlier than 180 days after the Termination Date (as in
effect on the date of issuance of such Senior Notes), (f) any amortization or
other mandatory principal payments by way of a sinking fund or similar
arrangement other than at the scheduled maturity thereof (except for any offer
to redeem such Debt required as a result of asset sales or the occurrence of a
“Change in Control” under and as defined in any indenture, loan agreement or
other agreement or instrument evidencing such Debt (or a substantially similar
term used therein)), or (g) any Lien securing such Debt.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)           The definition of “Defaulting Lender” in Section 1.01 (Certain
Defined Terms) is amended by adding the following clause immediately after
clause (f): “or (g) become the subject of a Bail-in Action.”.

 

(c)           Section 2.07(f) is amended by inserting the following as clause
(iii):

 

“(iii)        Effective immediately upon Borrower’s issuance of Senior Notes,
(1) the Borrower shall provide the Administrative Agent with written notice of
such issuance and (2) the Borrowing Base shall automatically reduce by an amount
equal to 25% of the stated principal amount of such Senior Notes (for purposes
of this section if any such Senior Notes are issued at a

 

2

--------------------------------------------------------------------------------


 

discount or otherwise sold for less than “par”, the reduction shall be
calculated based upon the stated principal amount without reference to such
discount) which reduction shall not constitute a Scheduled Redetermination or an
Interim Redetermination; provided, that the Borrowing Base reduction provided
for in Section 2.07(f)(iii)(2) shall not apply (x) until the aggregate principal
amount of Senior Notes issued by the Borrower exceeds $100,000,000 and then only
to the extent such aggregate principal amount exceeds $100,000,000 and (y) to
any portion of the proceeds of such Senior Notes used to refinance existing Debt
under Senior Notes.”

 

(d)           Section 3.04(c)(ii) is amended by inserting
“Section 2.07(f)(iii) or” immediately before “Section 9.11”.

 

(e)           Section 7.24 is amended by replacing the last sentence thereof
with the following:

 

“All such agreements are in full force and effect and neither the Borrower nor
any Subsidiary is in default thereunder, nor is there any uncured default by any
Affiliate predecessor in interest to the Borrower or any Subsidiary or, to the
Borrower’s knowledge, by any predecessor in interest to the Borrower or any
Subsidiary (other than an Affiliate predecessor) or counterparty thereto, nor
has the Borrower or any Subsidiary altered any material item of such agreements
since the Effective Date without the prior written consent of the Lenders or as
otherwise permitted by Section 9.13.”

 

(f)            Section 9.02(c) is amended by:

 

(i)        inserting the following as clause (c):

 

“(c)         Debt under Senior Notes and guaranties given by any Subsidiary that
is a guarantor hereunder with respect thereto; provided that (i) on the date
such Senior Notes are issued and immediately after giving effect to such
issuance, the Borrower is in compliance on a pro forma basis with Section 9.01
of this Agreement and (ii) on the date such Senior Notes are issued (y) the
Borrowing Base is reduced as required by Section 2.07(f)(iii) and (z) the
Borrower has made any prepayments required by Section 3.04(c)(ii);”

 

(ii)       renumbering clause (c) thereof as clause (d) and inserting the words
“not otherwise permitted in Section 9.02(c),” immediately following the words
“not to exceed $200,000”; and

 

(iii)      renumbering clause (d) thereof as clause (e).

 

(g)           Section 9.13 is amended by replacing the existing language with
the following:

 

“Section 9.13  Material Agreements.  The Borrower will not, and will not permit
any Subsidiary to, enter into or amend or otherwise modify any Material
Agreement or any other contract or agreement that involves an individual
commitment from such Person of more than $200,000 in the aggregate in any twelve
(12) month period, except for (a) contracts for the acquisition and/or
development of Oil and Gas Properties and (b) amendments and modifications to
agreements and instruments governing Debt pursuant to Senior Notes, provided
that such agreements and instruments continue to meet the requirements of the
defined term “Senior Notes” after giving effect to such amendments or
modifications.

 

(h)           Article IX is amended by inserting the following as a new
Section 9.21:

 

“Section 9.21        Senior Notes.  The Borrower will not, and will not permit
any Subsidiary to, make any payments on account of principal (whether by
redemption, purchase, retirement,

 

3

--------------------------------------------------------------------------------


 

defeasance, set-off or otherwise), interest, premium or fees in respect of any
Senior Notes prior to the scheduled maturity or due date, as applicable,
thereof, except in connection with any refinancing of Debt under Senior Notes
using the proceeds of Senior Notes issued pursuant to this Agreement, and except
for any offer to redeem any Senior Notes required as a result of asset sales or
the occurrence of a “Change in Control” under and as defined in any indenture,
loan agreement or other agreement or instrument evidencing such Senior Notes (or
a substantially similar term used therein).”

 

(i)            Article XII is amended by inserting the following as a new
Section 12.19:

 

“Section 12.19     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(i)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(ii)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(A)    a reduction in full or in part or cancellation of any such liability;

 

(B)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(C)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

SECTION 3.        Conditions of Effectiveness. This Amendment shall become
effective as of the date the following conditions precedent have been satisfied
(the “Amendment Effective Date”):

 

(a)           The Administrative Agent shall have received a counterpart of this
Amendment which shall have been executed by the Administrative Agent, the
Issuing Bank, the Lenders and the Borrower (which may be by telecopy or PDF
transmission).

 

(b)           The Administrative Agent shall have received evidence that
Borrower has received aggregate cash proceeds in an amount not less than
$200,000,000 from the sale or issuance of its Equity Interests.

 

(c)           Payment by the Borrower of the fees and expenses of the
Administrative Agent’s counsel pursuant to Section 12.03(a) of the Credit
Agreement, including fees and expenses in connection with the preparation,
negotiation and closing of this Amendment, to the extent invoiced at least three
Business Days prior to the date hereof.

 

(d)           All representations and warranties set forth in each of the Loan
Documents (including this Amendment) shall be true and correct in all material
respects (other than those representations and

 

4

--------------------------------------------------------------------------------


 

warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects).

 

SECTION 4.        Representations and Warranties.  The Borrower represents and
warrants to Administrative Agent and the Lenders, with full knowledge that such
Persons are relying on the following representations and warranties in executing
this Amendment, as follows:

 

(a)           It has the organizational power and authority to execute, deliver
and perform this Amendment, and all necessary organizational action on the part
of it requisite for the due execution, delivery and performance of this
Amendment has been duly and effectively taken.

 

(b)           The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it is a party constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

(c)           This Amendment does not and will not violate any provisions of any
of the Organizational Documents of the Borrower.

 

(d)           No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment.

 

(e)           On the date hereof, after giving effect to this Amendment,
(i) since December 31, 2015, no Material Adverse Effect has occurred, (ii) no
Default or Event of Default has occurred and is continuing, and (iii) all
representations and warranties set forth in each of the Loan Documents are true
and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties are true and
correct in all respects).

 

SECTION 5.        Post-Closing Deliverables.  On the date that is 60 days after
the Borrower’s initial issuance of Senior Notes (a) the Borrower shall deliver
to the Administrative Agent a list of all Oil and Gas Properties of the Borrower
and its Subsidiaries acquired on or after the date of such issuance and (b) the
Borrower and its Subsidiaries shall deliver such mortgages, deeds of trust,
security agreements, financing statements and other security documents as may be
requested by the Administrative Agent and in form and substance satisfactory to
the Administrative Agent to cause the Indebtedness to be secured by first and
prior liens on such Oil and Gas Properties.

 

SECTION 6.        Miscellaneous.

 

(a)           Reference to the Credit Agreement.  Upon the effectiveness hereof,
on and after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby.

 

(b)           Extent of Amendments; Ratification.  Except as otherwise expressly
provided herein, the Credit Agreement and the other Loan Documents are not
amended, waived, modified or affected by this Amendment and all of the terms and
conditions of the Credit Agreement and the other Loan Documents are, and remain,
in full force and effect in accordance with their respective terms.  The
Borrower hereby ratifies and confirms that, after giving effect to this
Amendment, (i) except as expressly amended hereby, all of the terms, conditions,
covenants, representations, warranties and all other provisions of the Credit
Agreement remain in full force and effect, (ii) each of the other Loan Documents

 

5

--------------------------------------------------------------------------------


 

are and remain in full force and effect in accordance with their respective
terms, and (iii) the collateral and the Liens on the collateral securing the
Indebtedness are unimpaired by this Amendment and remain in full force and
effect.

 

(c)           Loan Documents.  The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms.  This
Amendment is a Loan Document.

 

(d)           Claims.  As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
represents and warrants that, as of the date hereof, it does not know of any
defenses, counterclaims or rights of setoff to the payment of any Indebtedness
of the Borrower to Administrative Agent, Issuing Bank or any Lender.

 

(e)           Execution and Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.

 

(f)            Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York and applicable federal laws
of the United States of America.

 

(g)           Headings.  Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.

 

SECTION 7.        NO ORAL AGREEMENTS.  THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS.  THIS AMENDMENT
AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, ADMINISTRATIVE
AGENT, ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT BETWEEN SUCH
PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN SUCH PARTIES.

 

SECTION 8.        No Waiver.  The Borrower hereby agrees that no Event of
Default and no Default has been waived or remedied by the execution of this
Amendment by the Administrative Agent or any Lender.  Nothing contained in this
Amendment nor any past indulgence by the Administrative Agent, Issuing Bank or
any Lender, nor any other action or inaction on behalf of the Administrative
Agent, Issuing Bank or any Lender, (a) shall constitute or be deemed to
constitute a waiver of any Defaults or Events of Default which may exist under
the Credit Agreement or the other Loan Documents, or (b) shall constitute or be
deemed to constitute an election of remedies by the Administrative
Agent, Issuing Bank or any Lender, or a waiver of any of the rights or remedies
of the Administrative Agent, Issuing Bank or any Lender provided in the Credit
Agreement, the other Loan Documents, or otherwise afforded at law or in equity.

 

Signatures Pages Follow

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

SYNERGY RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Executive Vice President Finance and Chief Financial Officer

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Administrative Agent and as an Issuing Bank and a Lender

 

 

 

By:

/s/ Yann Pirio

 

Name: Yann Pirio

 

Title: Managing Director

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

COMMUNITY BANKS OF COLORADO,

 

as an Issuing Bank and as a Lender

 

 

 

By:

/s/ Sarah E. Burchett

 

Name: Sarah E. Burchett

 

Title: Managing Director

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ George E. McKean

 

Name: George E. McKean

 

Title: Senior Vice President

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Ronnie Causey

 

Name: Ronnie Causey

 

Title: Vice President

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Darren Vanek

 

Name: Darren Vanek

 

Title: Executive Director

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as a Lender

 

 

 

By:

/s/ Mark Roche

 

Name: Mark Roche

 

Title: Managing Director

 

 

 

By:

/s/ Michael Willis

 

Name: Michael Willis

 

Title: Managing Director

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Dusan Lazarov

 

Name: Dusan Lazarov

 

Title: Director

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

Name: Marcus M. Tarkington

 

Title: Director

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

IBERIABANK,

 

as a Lender

 

 

 

By:

/s/ Tyler S. Thoem

 

Name: Tyler S. Thoem

 

Title: Senior Vice President

 

Signature Page to Eighth Amendment

 

--------------------------------------------------------------------------------